                                                                  Case No. 20-SW-00091-SWH


                                      ATTACHMENT A

                                    Property to be Searched

       This warrant applies to the property located at 903 EAST WALNUT STREET, BELTON,

MISSOURI. This residence is described as a gray single-story residence with a long gravel

driveway and entrances on the southwest and northeast side of the residence.




        Case 4:20-sw-00091-SWH Document 1-2 Filed 03/24/20 Page 1 of 1
